Citation Nr: 1537612	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to October 3, 2011, for posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to an initial rating in excess of 70 percent since October 3, 2011, for PTSD with major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2009, the RO increased the evaluation assigned for the Veteran's service-connected PTSD with major depressive disorder to 50 percent, effective from July 12, 2006.

In August 2011, the Board issued a decision denying entitlement to a disability rating in excess of 30 percent for service-connected PTSD with major depressive disorder prior to July 12, 2006.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2013 Memorandum Decision, the Court set aside the portion of the August 2011 Board decision that denied a rating in excess of 30 percent prior to July 12, 2006, and remanded the matter to the Board for further adjudication consistent with the Court's decision.

In a January 2014 decision, the Board granted a disability rating of 50 percent prior to July 12, 2006, which was implemented in a January 2014 rating decision.  The Board also remanded the claim for an increased rating after July 12, 2006, for further development.  

In an August 2014 rating decision, the RO granted an increased evaluation of 70 percent, effective October 3, 2011.  As the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

Additionally, the Veteran appealed the January 2014 Board decision to the Court and in an April 2015 Memorandum Decision, the Court set aside the portion of the January 2014 Board decision that denied a rating in excess of 50 percent prior to July 12, 2006, and remanded the matter to the Board for further adjudication consistent with the Court's decision.  The issue is now back before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The issue of entitlement to an initial rating in excess of 70 percent since October 3, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 3, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work-like setting); isolation; frequent nightmares; flashbacks; avoidance; hypervigilance; "jittery movements"; intrusive thoughts; exaggerated startle response; problems with concentration; paranoid feelings and GAF scores ranging from 45 to 64.  






CONCLUSION OF LAW

Prior to October 3, 2011, the criteria for a 70 percent rating, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's VA records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in December 2005, July 2006, and April 2008.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that with regards to the period prior to October 3, 2011, there has been substantial compliance with the prior Board remands which included, in relevant part, obtaining outstanding VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  
      
The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Background

An August 2002 VA treatment record shows that the Veteran reported being isolated and increasing depressed over the past three years since he lost his job.  The Veteran reported trouble sleeping.  The Veteran reported that he has feelings of hopelessness and helplessness.  The Veteran reported that he was isolating socially and had lost interest in activities of pleasure.  The Veteran also reported that his energy levels were diminished.  The Veteran denied suicidal ideation and auditory and visual hallucinations.  He reported increased anxiety and feeling as though "the bottom is falling out".  He stated that he feels that the symptoms really began when he lost his job of 16 years where he was foreman of the gas department.  The Veteran reported that he had been married over 36 years and had a good marriage.  The Veteran also reported that he had strong family support.  

On mental status examination the Veteran was repeatedly noted as wearing street clothes and fairly groomed.  The Veteran was anxious and irritable.  His mood was depressed and congruent and his affect dysphoric.  He was cooperative and seemed fully oriented.  He was alert and seemed to have an average level of intellectual functioning.  He was coherent and logical with goal directed thought processes.  He denied suicidality and homicidality.  He denied any auditory or visual hallucinations during this assessment.  His judgment and insight were fair.  The Veteran had no symptoms of mania.  The Veteran was assigned a GAF score of 50.

VA treatment records dated May 2005 to August 2005 show that the Veteran reported trouble sleeping with little to no improvement with.   He was noted as wearing street clothes and fairly groomed.  The Veteran was noted as being extremely anxious and jittery.  His mood was depressed and his affect dysphoric and congruent.  The Veteran was fully oriented, alert, and seemed to have an average level of intellectual functioning.  He was coherent and logical with goal directed thought processes.  He denied suicidality and homicidality. He also denies any auditory or visual hallucinations.  The Veteran was assigned GAF scores of 48 and 50

On his August 2005 claim the Veteran reported that he has problems sleeping at night and will wake up at least three to four times a night.  The Veteran reported that he has nightmares three to four times per week or more.  

In an October 2005 statement the Veteran's wife reported that she and the Veteran were married in 1966.  She reported that previously the Veteran always seems and edge and held a violent temper.  She reported that now he will cringe and jolt during different odd times unexpectedly.  She reported that it seems now he tries to steer clear from different situations that cause him to think about the things that disturb him.  She reported that the Veteran still does not sleep comfortably at night and that he is in an anxious state at times.  

The Veteran was afforded a VA examination in December 2005.  The Veteran complained of problems with sleep disturbance.  He also stated that he does not like being around people and tends to socially isolate.  The Veteran stated that he takes medication to help him sleep and may sleep two to four hours at a time.  He reported that he has dreams and wakes frequently looking at the clock.  He reported that his occur almost nightly.  The examiner noted that the Veteran has recurrent distressing dreams about events that took place while in Vietnam.  He also experiences intrusive thoughts about some of these events as well.  He denied having flashbacks as he does not feel as if he is back in the situation but states that he will have images or pictures of the events in his head.  He is easily startled by sudden loud noises.  

He reported that he continues to maintain a relationship with his mother and does keep in touch with his brother.  The Veteran has been married one time.  He and his wife have been married for 39 years.  They have two children.  He reported that he and his wife occasionally argue, as they do not always see eye to eye on things.  

The Veteran reported that his employment has consisted primarily of doing manual labor.  His longest employment was for city utilities where he worked as a welder for 15 years.  He has now been employed as a part time salesman for GMC Supply Company.  He has been employed there now for two years.  He denies any problem or difficulties at work.  He works three days a week at his part time sales job.  

When he is not at work he will sit at home watching television and does help occasionally with chores such as yard work.  He does not assist with any of the household shopping, as he does not like to go out and be around people.  He does not assist with the meal preparation.  He will on rare occasions go out to eat but generally prefers to stay at home.  He does not attend church but his wife does.  He does listen to music when he is on the road doing sales but reports no other hobbies or interests.  He does have one friend that he visits with but in general does not socialize.  He reported no history of legal problems. 

On mental status examination he was casually attired and appeared to be somewhat anxious and apprehensive during the evaluation as indicated by the bouncing of his right leg.  The Veteran was clean-shaven and neatly groomed.  His speech was generally clear and discernible.  He was cooperative and agreeable during the evaluation.  The Veteran was oriented to date, year, month, day, and place.  He had no difficulty with the immediate recall task but on the delayed recall task could only recall one of the three words he had been asked to remember.  On the attention and calculation portion of the exam he was able to do serial sevens and, spell the word "world" backwards correctly.  No problems were noted on the language portion of the exam.  No abnormal mental trends involving delusions or hallucinations appeared to be present.  He denied any present thoughts of homicide or suicide.  The examiner assigned a GAF of 60.  

A March 2006 VA treatment record shows that the Veteran was sleeping better due to his medication but remained irritable and anxious.  On mental status examination, the Veteran was noted as fairly groomed and unusually calm.  His mood was euthymic and his affect congruent.  He was cooperative, fully oriented, and alert.  He seemed to have an average level of intellectual functioning.  He was coherent and logical with goal directed though processes.  He denied suicidality, homicidality, and auditory and visual hallucinations.  His judgment and insight were fair.  The examiner assigned a GAF score of 58.  

A June 2006 VA treatment record shows that the Veteran continued to report sleeping better on his medication.  The Veteran's wife reported he seemed slightly less anxious. The veteran's mental status examination was the same as the March 2006 VA mental status examination.  The examiner assigned a GAF score of 60.  

In a July 2006 statement, the Veteran stated that he does not get much rest as night as he has nightmares almost every night and awakens covered in sweat and his heart pounding in his chest.  He reported that when this happens he cannot go back to sleep and so he walks around checking windows, doors, and the outside of his house.  The Veteran reported that his moods will go from nothing to extreme.  The Veteran reported that his wife feels like she has to tip toe around him because she is afraid if she says or does anything it will trigger one of his moods swings.  

A July 2006 statement from the Veteran's treating VA clinical psychologist, Dr. B, noted the Veteran showed occupational and social impairment with reduced reliability and productivity, due to flattened affect, circumstantial, circumlocutory, and stereotyped speech.  Dr. B noted that while the Veteran had no plans for suicide, he perseverates on death, wondering if being gone would be better for him and his family.  The VA psychologist noted that the Veteran has ongoing anxiety/panic attacks shown by continual shaking of his extremities.  He completes obsessional rituals, such as nightly checking the perimeter around his home, which interferes with his sleep and, subsequently his daily routines.  Dr. B noted that the Veteran has problems understanding complex commands as well as impairment in both short- and long-term, memory.  Dr. B noted that while the Veteran retains highly learned materials, he frequently forgets to complete tasks.  Dr. B psychologist noted that the Veteran shows impaired judgment and impaired abstract thinking.  The Dr. B noted the Veteran has periods of unprovoked violence in which he has put his fist through doors and walls.  He also suffers from frequent spatial disorientation with confusion over time and place.  He has disturbance of both motivation and mood and he has difficulty in establishing and maintaining effective relationships both socially and at work.  Dr. B also noted that the Veteran has no close friends.  

The Veteran was afforded another VA examination in August 2006.  The Veteran reported that he sleeps about three to four hours a night and that he has nightmares that disturb his sleep.  The Veteran reported that his temper was not good and that his concentration was not well.  The Veteran also admitted to increased startle response and hypervigilance.  The Veteran reported that the frequency of the nightmares was "frequent" or about twice per week.  The Veteran reported that he wakes up sweaty from these dreams and gets up and walks around outside.  The Veteran reported flashbacks that are triggered by thinking about what happened, seeing Asian people and even summer.  The Veteran reported that he tries to avoid thoughts and feelings related to the traumatic events.  The Veteran reported that he does not enjoy his life like he did before.  The Veteran reported that he used to enjoy everything such as bike riding, going to places, seeing friends, etc.  The Veteran reported that he does not being around crowded places or Walmart.  The Veteran reported that his wife does the shopping.  The Veteran reported that he is able to express loving feelings towards his family.  The Veteran reported that he has thought whether his family would be better off if he were not around.  The Veteran reported that his wife has stated that he flies off the handle and that he recently had a temper problem with his daughter.  

The examiner noted that the Veteran was married once for about 39 years with hopes that his marriage will continue "if she puts up with me".  The Veteran reported that he does not have any close friends.  He is not involved with the church.  His typical day includes; getting up around 4am, going to work, and coming home and watching television, stating.  The Veteran reports that he mows the grass and has no hobbies.  The Veteran reported that his longest job was 16 years and he is currently working part-time as a sales representative on his own to which the Veteran stated "I like that". 

On mental status examination, the examiner noted that the Veteran appeared normally groomed and appropriately dressed.  He was cooperative and maintained minimal eye contact.  He exhibited an increased range of psychomotor behavior.  His affect was anxious, jittery, dysphoric, swaying, apathetic and bitter.  His mood was described to be good thanks to his medication.  No abnorna1 movements were detected.  The Veteran's speech was decreased in amount but was clear, coherent and goal oriented.  His speech had a normal cadence.  He denied any suicidal thoughts.  When asked about homicidal thoughts, after a pause, he stated "not really".  The Veteran admitted to hearing voices at times in the form of noises, and then stated, "I don't know, I guess it is my thinking".  He denied any visual hallucinations.  He admitted to paranoid feelings at times.  He was alert and mentioned the correct current date as he looked at his watch.  He registered three objects for the first trial and recalled one in delayed recalling.  He was able to repeat the phrase "No ifs, ands or buts".  He named the President and gave Mr. Clinton as the President prior.  He could not give any other Presidents prior to that.  He counted serial sevens correctly, but slowly.  He answered the question to subtract 35 cents from a five dollar bill and 55 cents from a ten dollar bill correctly and in a timely manner.  Likewise he answered the question of 41 - 5 correctly.  His attention and concentration overall were fair.  His intelligence seemed probab1y about average by the interview process.  His memory was grossly intact.  Insight and judgment were considered to be fair.  The examiner assigned a GAF score of 50-55.  

A September 2006 VA treatment record shows that his sleep was better than it was previously.  The Veteran's mental status examination was the same as the March 2006 and June 2006 VA treatment mental status examinations.  The examiner assigned a GAF score of 62.   

December 2006 and March 2007 VA treatment records show that the Veteran continued to report the sleep problems.  His mental status examinations were consistent with the above noted VA mental status examinations.  The Veteran was assigned a GAF score of 62, 63

Another March 2007 VA treatment record shows that the examiner, Dr. B, noted that the Veteran was casually dressed and his affect was somewhat flat.  The examiner noted that Veteran continuously jiggled his legs.  The Veteran reported that he thinks he might be better off dead but would not do anything to hurt himself.  The Veteran reported that he still tends to isolate himself at work.   

On his March 2007 notice of disagreement the Veteran reported that his PTSD affects him daily.  The Veteran reported that he has nightmares almost nightly, during the night and gets about three to four hours of sleep.  The Veteran reported that he is up every 10 to 15 minutes.  The Veteran reported that he is always tired.  The Veteran reported that he has flashbacks quite often.  He reported that he does not socialize with anyone but his wife and occasionally his children.  The Veteran reported that he is a salesman that does an ones sales pitch.  He reported that he works solo, now with people.  The Veteran reported that he does not have to sell supplies to a group and if the interviews gets long or he gets uncomfortable he can cut the meeting short and leave.  The Veteran reported that if did not have the job he would go nuts as it temporarily occupies his mind.  The Veteran reported that he is uncomfortable around people and cannot stand crowds.  The Veteran reported that he does not shop and does not attend church.  The Veteran reported that he does not consider suicide because he does not have the nerve and he thinks he has a life still worth living.  The Veteran reported that he has a wife that loves him and she loves him and supports him despite his PTSD.   

A May 2007 to January 2008 VA treatment records show that the Veteran continued to report sleep problems.  His mental status examinations were consistent with the above noted VA mental status examinations.  The Veteran was assigned GAF scores of 60 and 65.

May 2007 to March 2008 VA treatment record from Dr. B shows that the Veteran was casually dressed, open and verbal with good contact and was jittery throughout the sessions.  On mental status examinations the Veteran's appearance, gait, and comprehension were normal.  He was oriented by three and his speech was normal.  His mood and affect was somewhat flattened or anxious moving continually.  His thought processes/delusions were normal with periodic variations.  The Veteran had periodic combat flashback episodes.  His memory was adequate or fair.  He had suicidal thoughts but no plans or actions.  He had no homicidal ideations or behavior.  The Veteran was assigned GAF scores ranging from 45 to 65.  

On his January 2008 VA Form 9 the Veteran reported that he cannot sleep and has a feeling of doom.  He reported that he cannot sleep through the night without getting up and checking the windows and doors.  He reported that he is checking the outdoors for intruders.  He reported that he is in a state of fear and cannot shake the feeling that something bad is waiting to happen.  He reported that he has nightmares every night.  He reported that he wakes up suddenly startled and panicked with his heart pounding, breathing hard, and his clothes soaked in sweat.  The Veteran reported that his wife told him he talks in his sleep, tosses and turns, and flops in the bed.  The Veteran reported that when he wakes up sometimes he goes into another room or outside.  The Veteran reported that when he is at home he always has his pistol on him and is in alert mode all the time.  The Veteran reported that other nights his wife gets up and sleeps in another room.  The Veteran reported that he does not do well in public and he does not go out unless necessary.  The Veteran reported that he does not like crowds and will not attend family functions or reunions which has caused stress in his family.  The Veteran reported that he does not go shopping or to church and "basically stays at home".  The Veteran reported the only people he has over are his daughter and her children but after a couple of minutes of having them there he has to leave the room.  The Veteran reported that at work he constantly worries as he is a salesman that is required to sell products to customers.  The Veteran reported he cuts the meetings short and has the least appointments of any of the other employees.  He reported that he would not be surprised if he were let go because he is not selling.  

The Veteran was afforded another VA examination in April 2008.  The Veteran reported that he was still having problems with sleep disturbance.  He reported that he continued to have bad dreams and nightmares about his experiences in Vietnam.  He reported that he has these bad dreams or nightmares almost nightly.  He reports that when he does wake he has to get up and check the house and even go outside of the house to check his surroundings.  The Veteran stated "I cannot satisfy myself that everything is okay".  The Veteran stated that he was on medication for sleep.  He reported that the medication has been helpful but that when he takes too much of it during the week he finds it interferes with his ability to function the next day.  The Veteran expressed that he still has problems with being short tempered.  The Veteran reported that he will just fly off the handle over little things that he should not be upset about.  The Veteran expressed that he does not like crowds and does not like being around Asian/Oriental people.  He reported that when he sees individuals of this background that he tends to have thoughts or flashbacks about experiences in Vietnam.  According to the Veteran there are times when he is driving down the road that he thinks about being in a wreck.  He denied any thoughts of suicide but states sometimes that he thinks about what it would be like for his family if he was not here.  

The Veteran reported that he continues to have a relationship with his mother and he sees her about once every one to two weeks.  He reported that he is somewhat distant with his brother but does maintain contact.  The Veteran reported that he has been married for 40 years and they have two children.  He reported that the relationship with his wife is good.  The Veteran reported that he feels down on himself when he flies off the handle and yells at his wife.  He reported that he and his son also have a good relationship.  He reported that there are some problems in his relationship with his daughter.  He reported that he does not always approve of her lifestyle.  In regards to his relationship with his wife he states there are times things kind of go up and down.  He reported that she is a good woman and that she has always been there for him, however they do argue at times.

The Veteran reported that he continues to maintain employment as a part-time salesman for GMC supply.  He has maintained this employment now for the last four years.  He reported that he works on a commission basis and averages. 30-40 hours a week including his time on the road.  He reports no real problems at work as he spends most of his time by himself. 

The Veteran reported that he currently resides with his wife and no one else.  He reported that generally when he is not at work he sits in front of the television and watches CNN.  The Veteran reported that he does do some of his own yard work but also has hired a kid to do some of the work as well.  The Veteran stated that he generally does not do any shopping and does not like to go stores.  He reported in general he does not like to leave his home and does not attend church.  The Veteran reported that he does have one friend that he grew up with that he does see once in a while.  He reports that this friend comes to see him.  The Veteran reported no real hobbies or outside interest.  He reported that he and his wife may go out to eat about once every two to three months.  He reported that his son and daughter come to visit him but that he hardly ever goes to visit them.  

On mental status examination the Veteran was noted as casually dressed.  He was clean shaven and neatly groomed.  His speech was clear and discernible.  The Veteran did appear at times to be somewhat apprehensive and anxious as indicated by the bouncing of his right leg as well as the tapping of his leg with his right hand.  The Veteran's organization of thought appeared to be intact.  He was cooperative and agreeable during the evaluation.  The Veteran was oriented to year, month, day and place but not to date.  He stated that it was the 20th when in fact it was the 24th.  The Veteran had no problems on the immediate recall task but on the delayed recall task he was unable to recall any of the three words he had been asked to remember.  On the attention and calculation portion of the examination he was unable to complete serial sevens but did spell the word world backwards correctly.  No problems were noted on the language portion of the exam.  No abnormal mental trends involving delusions or hallucinations appeared to be present.  He denied any present thoughts of homicide or suicide.  The examiner assigned a GAF score of 51 to 55.  

April 2008 and June 2008 VA treatment records show that the Veteran continued to report sleep problems.  On mental status examination he was fairly groomed and noted to be unusually calm.  His mood was euthymic and his affect congruent.  He was cooperative and seemed fully oriented.  He was alert and seemed to have an average level of intellectual functioning.  He was coherent and logical with goal directed thought processes.  He denied suicidality and homicidality.  He denied auditory or visual hallucinations and his judgment and insight were fair.  The Veteran was assigned GAF scores of 55 and 56. 

April 2008 and May 2008 VA treatment records from Dr. B show that the Veteran reported that he suffers from ongoing nervousness, nightmares, and flashbacks.  He reported that he worries all the time.  On mental status examination in was casually dressed and shook his legs, hands, and tapped his foot almost continually.  He was tearful when he spoke of his preservation on death and dying 

An August 2008 statement from Dr. B stated that the Veteran suffers from occupational and social impairment, with deficiencies in most areas, including family, social relationships, and work.  Dr. B noted that the Veteran's job keeps him essentially isolated; however, he has ongoing problems dealing with others even in routine required tasks.  Dr. B noted that the Veteran was always in fear of being terminated due to his relationship with others. The Veteran showed impairment in judgment, thinking, and mood due to chronic depression with anxiety features.  He demonstrated ongoing agitation, continually nervously, shaking his arms and legs.  He had ongoing suicidal ideation persistently being in danger of hurting himself.  He demonstrates obsessional rituals such as getting-up nightly and checking the perimeter around his house.  This, of course, impacts his sleep as well as his daily functioning.  His speech is frequently loosely associated, appearing illogical, irrelevant, or obscure.  He has impaired impulse control, frequently losing his temper, screaming and striking out at inanimate objects and his family is afraid of him.  Dr. B noted that during combat delusions and flashbacks which occur daily the Veteran becomes disoriented as to time and place.  He has difficulty adapting to any stress particularly at work.  He has no friends due to great difficulty in establishing and maintaining effective relationships.  His memory is very poor as he forgets the names of his children for brief periods of lime, feeling extremely foolish when he recalls them. 

Another August 2008 VA treatment record from Dr. B noted that the Veteran admitted to ongoing thoughts of suicide which he cannot act upon due to his kids and religious beliefs.  An October 2008 VA treatment record from Dr. B shows that the Veteran denied suicidal and homicidal ideation.  A November 2008 VA treatment record from Dr. B shows on mental status examination the Veteran's extremities were shaking continuously.  His comprehension was good and he was oriented by three.  His speech was fast and his voice was shaky.  He had a flat affect, fast thoughts and combat related flashbacks.  The Veteran's memory, intelligence and abstract ability were noted as okay.  The Veteran had passing thoughts of suicidal ideation without intent.  The Veteran had no homicidal ideations of behavior.  

In an October 2009 statement the Veteran's wife reported that the Veteran is anti-social, quick tempered, and has night sweats and nightmares.  

A February 2009 VA treatment record from Dr. B noted that the Veteran had been doing well and he was not shaking as much thanks to the medication.  The Veteran also denied suicidal ideation.

An April 2009 VA treatment record shows that the Veteran reported that he was feeling fairly stable and was in good spirits due to the medication.  On mental status examination the Veteran was casually dressed with fair personal hygiene and grooming.  His speech is clear, coherent, and relevant.  His mood was neutral.  His affect was congruent.  He denied suicidal or homicidal thought.  He denied any visual or auditory hallucinations.  His insight and judgment were fair with fair impulse control.  The examiner assigned a GAF score of 60.  

A May 2009 and VA treatment record shows that the Veteran reported trouble sleeping, nightmares, and checking the perimeter of his home at all hours of the night.  The Veteran reported suicidal thoughts but that he would not act on them because of his religion.  The Veteran reported a history of putting his hand through walls and that he is very irritable.  The Veteran denied charges for violence and has only been in jail for cool down time.  The Veteran reported no problems with physical aggression for few years now.  The Veteran reported he is married and has a good relationship with his son but not his daughter.  The Veteran reported that he has one friend who was in Vietnam the same time as him.  The Veteran reported avoidant behaviors, bad dreams, being hypervigilant and that Oriental people trigger smells of Vietnam.  On mental status examination the Veteran was noted as neat and clean, with obvious excessive motor movements.  The Veteran reported that he is able to stop the movements but it just feels better to go ahead and do it.  The Veteran's speech was regular rate and rhythm.  His language was appropriate and his mood was noted as "pretty good" but that he irritates easily and gets a little wound up when talking about irritating situations.  The Veteran denied perceptual disturbances outside of flashbacks.  The Veteran's thought process and association were logical, sequential and goal directed although he had poor concentration.  Some paranoia was present in the form of hypervigilance.  The Veteran denied any current suicidal or violent ideation. His insight and judgement were good and his memory was poor.  The examiner assigned a GAF of 60.  

September 2009 VA treatment records shows that the Veteran reported that he was doing better on the medication and he was not feeling paranoid, having auditory hallucinations or feeling helpless and hopeless.  The examiner assigned a GAF score of 60.  

A March 2010 VA treatment record shows that the Veteran was responding well to his present medications.  The Veteran reported that his symptoms of PTSD were more controlled.  The Veteran was noted as casually dressed, fairly groomed, and oriented by three.  His speech was clear, coherent, relevant, and logical.  His mood was euthymic.  His affect was appropriate to the mood.  He denied suicidal and homicidal thoughts.  There was no psychosis elicited.  His insight, judgment and impulse control were fair.  The examiner assigned a GAF score of 60.  
An August 2010 VA treatment record shows that the Veteran continued to show improvement due his medications.  The Veteran was noted as having no active PTSD symptoms.  The Veteran was assigned a GAF score of 62.  

Analysis

The Board finds that prior to October 3, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work-like setting); isolation; frequent nightmares; flashbacks; avoidance; hypervigilance ;"jittery movements"; intrusive thoughts; exaggerated startle response; problems with concentration; and paranoid feelings.  Therefore, having considered all the evidence of record and the applicable law, the Board finds that prior to October 3, 2011, a 70 percent rating, but no higher is warranted.  

The Board notes that the Veteran was assigned GAF scores of 45 to 65 during this period, suggesting moderate to serious impairment.  Again, the GAF scores are not determinative by themselves.  The Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating but no higher.


In so finding, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Board acknowledges that during this period the Veteran reported, or was noted as, having thought processes/delusions that were normal with periodic variation.  The Veteran also on one occasion reported hearing voices/noises.  However, this does not more closely approximate the level of impairment contemplated in gross impairment in thought processes or communication or persistent delusions or hallucinations.  

The Board also acknowledges that in an August 2008 statement, Dr. B reported that the Veteran had daily flashbacks that result in him being disoriented to time and place.  Dr. B also reported that the Veteran periodically forgets his children's names and feels foolish when he remembers them.  Additionally, on one occasion, the April 2008 VA examination, the Veteran did not know the date.  However, when viewing the evidence in its entirety during this period, the Board finds that these do not rise to the type, frequency and severity contemplated in the 100 percent rating.  The Veteran was repeatedly noted as oriented to time and place by both Dr. B, other VA providers, and by VA examiners.  Additionally, while the Veteran may periodically forget his children's names, the memory loss is not so severe that he does not know their names.  

The Board also notes the August 2008 statement form Dr. B in which he noted the Veteran had suicidal ideation and was a persistent danger of hurting himself.  However, when viewing all the evidence of record during this period, while the Veteran reported thoughts of suicide he also reported he would never go through with those thoughts due to his wife, children, and religion.  This was specifically noted by Dr. B, including, in another August 2008 VA treatment record.  Additionally, while the Veteran reported periods of violence the Veteran repeatedly denied homicidal ideation.  Therefore, the Board finds that the Veteran's suicidal ideation and periods of violence do not more closely approximate a persistent danger of hurting himself or others or grossly inappropriate behavior.  

The Board also notes that the Veteran was able to maintain his employment during a portion of the period prior to October 3, 2011, before being granted a total disability rating based on individual unemployability, effective August 29, 2009, based on his service connected disabilities.  While the Veteran was working he reported that he was able to work alone but his PTSD did negatively affect his employment due to cutting meeting short and not having as many clients as his co-workers.  Additionally, the Veteran has been married since 1966, has two children, keeps in touch with his mother and brother and has one friend.  The Board also notes that the Veteran was repeatedly noted as casually dressed and cooperative.  

The Board thus finds that while the Veteran's PTSD did cause social and occupational impairment in most areas during this period, it did not rise to the level of total impairment.  Consequently, the Board finds that the Veteran's PTSD symptomatology more nearly approximates the type of symptoms associated with a 70 percent rating but not a 100 percent rating. 

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected PTSD during this period.  See Fenderson, supra.  However, the Board finds that additionally staged ratings are not warranted. 

In sum, reasonable doubt is resolved in favor of the Veteran to the extent indicated and the Board finds that a 70 percent rating for the entire appeal is warranted.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In regards to the Veteran's PTSD, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating. The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, as noted above, the Veteran was granted a TDIU, effective August 29, 2009, the day after the Veteran stopped working.  The Board finds that prior to August 29, 2009, a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Instead, as discussed above, the Veteran was employed prior to August 29, 2009.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  
ORDER

An increased rating of 70 percent for PTSD is granted prior to October 3, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board acknowledges that the Veteran was granted a 70 percent rating, effective October 3, 2011, at least in part, based on the October 2011 VA examination.  However, the January 2014 Board decision found that the October 2011 VA examination was inadequate for rating purposes and remanded the claim to afford the Veteran a VA addendum opinion addressing the current severity of the Veteran's PTSD.  

In an October 2011 VA addendum opinion, the examiner provided a positive nexus opinion but did not address the severity of the Veteran's PTSD.  A July 2014 VA examination report reflects that the examiner discussed the Veteran's symptoms that meet the criteria for PTSD.   However, the examiner failed to actually address the current severity of the Veteran's PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, any outstanding VA treatment records dated January 2015 to the present should be obtained.

2. Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his PTSD.  The claims folder should be made available for review and a notation of such should be noted. All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided and any lay assertions of the Veteran must be considered and discussed.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


